ORDER

PER CURIAM.
This is an appeal from a ruling of the Labor & Industrial Relations Commission denying Evans benefits under a worker’s compensation claim. The Commission affirmed the determination of an Administrative Law Judge, who ruled that Evans failed to give actual notice to his employer and failed to prove that his employer was not prejudiced by the lack of actual notice.
The order of the administrative agency is supported by competent and substantial evidence on the whole record. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).